1
2
                                     JS-6
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    KARI J. SMITH,                               Case No. CV 19-7259-JAK (KK)
11                              Plaintiff,
12                        v.                       JUDGMENT
13    BATTERSON, ET AL.,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: December 3, 2019
22
                                             JOHN A. KRONSTADT
23                                           United States District Judge
24
25
26
27
28
